DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 10 are objected to because of the following informalities:  each of these claims recite the limitation “based a value derived”. Examiner believes that this should instead read “based on a value derived” and will treat the claims as such for the purpose of examination.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-11, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duluk, Jr. et al. (US Patent 6,476,807), hereinafter Duluk.
Regarding claim 1, Duluk discloses a method for graphics processing, comprising: storing stencil buffer values in a stencil buffer (Column 9, line 65-Column 10, line 14: Under OpenGL®, stencil test conditionally discards a fragment based on the outcome of a comparison between a value stored in a stencil buffer at location (Xw, yw) and a reference value. Several stencil comparison functions are permitted such that whether the stencil test passes can depend upon whether the reference value is less than, less than or equal to, equal to, greater than or equal to, greater than, or not equal to the masked stored value in the stencil buffer); generating either or both of a reference value and a source value in a fragment shader (Fig, 10; Column 7, lines 10-45: In the generic 3D graphics pipeline, the "z buffered blend" step actually incorporates many smaller "per-fragment" operational steps…Application Program Interfaces (APIs), such as OpenGL® (Open Graphics Library) and D3D, define a set of per-fragment operations (See Chapter 4 of Version 1.2 OpenGL® Specification). Some exemplary OpenGL® per-fragment operations are briefly reviewed so that any generic similarities and differences between the inventive structure and method and conventional structures and procedures can be more readily appreciated; Column 13, lines 20-42: pipeline performs deferred shading, in which pixel colors are not determined until after hidden-surface removal. The use of a Magnitude Comparison Content Addressable Memory (MCCAM) advantageously allows the pipeline to perform hidden geometry culling efficiently; Column 27, lines 50-60: Phong block 14000 performs Phong shading for each pixel fragment. It uses the material and lighting information supplied by the Mode Injection block, the texture colors from the Texture block, and the surface normal generated by the Fragment block to determine the fragment's apparent color. If bump mapping is in use, the Phong block uses the interpolated height field gradient from the Texture block to perturb the fragment's surface normal before shading); comparing the stencil buffer values against the reference value (Column 9, line 65-Column 10, line 14: Under OpenGL®, stencil test conditionally discards a fragment based on the outcome of a comparison between a value stored in a stencil buffer at location (Xw, yw) and a reference value. Several stencil comparison functions are permitted such that whether the stencil test passes can depend upon whether the reference value is less than, less than or equal to, equal to, greater than or equal to, greater than, or not equal to the masked stored value in the stencil buffer. The Under OpenGL®, if the stencil test fails, the incoming fragment is discarded. The reference value and the comparison value can have multiple bits, typically 8 bits so that 256 different values may be represented. When an object is rendered into the frame buffer, a tag having the stencil bits is also written into the frame buffer. These stencil bits are part of the pipeline state. The type of stencil test to perform can be specified at the time the geometry is rendered); and processing a fragment based on the comparing the stencil buffer values against the reference value (Column 9, line 65-Column 10, line 14: Under OpenGL®, stencil test conditionally discards a fragment based on the outcome of a comparison between a value stored in a stencil buffer at location (Xw, yw) and a reference value. Several stencil comparison functions are permitted such that whether the stencil test passes can depend upon whether the reference value is less than, less than or equal to, equal to, greater than or equal to, greater than, or not equal to the masked stored value in the stencil buffer. The Under OpenGL®, if the stencil test fails, the incoming fragment is discarded. The reference value and the comparison value can have multiple bits, typically 8 bits so that 256 different values may be represented. When an object is rendered into the frame buffer, a tag having the stencil bits is also written into the frame buffer. These stencil bits are part of the pipeline state. The type of stencil test to perform can be specified at the time the geometry is rendered).
Regarding claim 2, Duluk discloses the method of claim 1, further comprising: operating on the stencil buffer values based a value derived from one or both of reference value and the source value (Column 9, line 65-Column 10, line 14: Under OpenGL®, stencil test conditionally discards a fragment based on the outcome of a comparison between a value stored in a stencil buffer at location (Xw, yw) and a reference value. Several stencil comparison functions are permitted such that whether the stencil test passes can depend upon whether the reference value is less than, less than or equal to, equal to, greater than or equal to, greater than, or not equal to the masked stored value in the stencil buffer. The Under OpenGL®, if the stencil test fails, the incoming fragment is discarded. The reference value and the comparison value can have multiple bits, typically 8 bits so that 256 different values may be represented. When an object is rendered into the frame buffer, a tag having the stencil bits is also written into the frame buffer. These stencil bits are part of the pipeline state. The type of stencil test to perform can be specified at the time the geometry is rendered).
Regarding claim 3, Duluk discloses the method of claim 1, further comprising: operating on the stencil buffer values, wherein the operating includes any one or a combination of: keeping a stencil buffer value; setting a stencil buffer value to zero (Fig. 28B; Column 48, lines 25-41: logic block sets DoABlend to a zero to turn off blending. The alpha value can also be inverted so that an alpha value of zero indicates that a vertex is opaque. Therefore, in this mode of operation, when the AlphaAllZero control signal is asserted and all three of the transparent bits are zero, the logic block sets DoABlend to a zero ("0") to turn off blending); setting a stencil buffer value to a maximum representable value; replacing a stencil buffer value with the reference value; replacing a stencil buffer value with the source value (Column 11, lines 52-67: there is a final logical operation applied between the incoming fragment's color or index values and the color or index values stored in the frame buffer at the corresponding location. The result of the logical operation replaces the values in the frame buffer at the fragment's (x, y) coordinates); incrementing a stencil buffer value by the source value with saturation; decrementing a stencil buffer value by the source value with saturation; bitwise inverting a stencil buffer value; incrementing a stencil buffer value by the source value without saturation; decrementing a stencil buffer value by the source value without saturation; logically ANDing a stencil buffer value and the source value (Column 11, lines 52-67: there is a final logical operation applied between the incoming fragment's color or index values and the color or index values stored in the frame buffer at the corresponding location. The result of the logical operation replaces the values in the frame buffer at the fragment's (x, y) coordinates. Various logical operations may be implemented between source (s) and destination (d), including for example: clear, set, and, noop, xor, or, nor, nand, invert, copy, inverted and, equivalence, reverse or, reverse and, inverted copy, and inverted or. The logicop arguments and corresponding operations, as well as additional details of the OpenGL® logicop implementation, are set forth in the OpenGL® specification at pates 150-151); logically XORing a stencil buffer value and the source value (Column 11, lines 52-67: there is a final logical operation applied between the incoming fragment's color or index values and the color or index values stored in the frame buffer at the corresponding location. The result of the logical operation replaces the values in the frame buffer at the fragment's (x, y) coordinates. Various logical operations may be implemented between source (s) and destination (d), including for example: clear, set, and, noop, xor, or, nor, nand, invert, copy, inverted and, equivalence, reverse or, reverse and, inverted copy, and inverted or. The logicop arguments and corresponding operations, as well as additional details of the OpenGL® logicop implementation, are set forth in the OpenGL® specification at pates 150-151); logically ORing a stencil buffer value and the source value (Column 11, lines 52-67: there is a final logical operation applied between the incoming fragment's color or index values and the color or index values stored in the frame buffer at the corresponding location. The result of the logical operation replaces the values in the frame buffer at the fragment's (x, y) coordinates. Various logical operations may be implemented between source (s) and destination (d), including for example: clear, set, and, noop, xor, or, nor, nand, invert, copy, inverted and, equivalence, reverse or, reverse and, inverted copy, and inverted or. The logicop arguments and corresponding operations, as well as additional details of the OpenGL® logicop implementation, are set forth in the OpenGL® specification at pates 150-151); logically NORing a stencil buffer value and the source value (Column 11, lines 52-67: there is a final logical operation applied between the incoming fragment's color or index values and the color or index values stored in the frame buffer at the corresponding location. The result of the logical operation replaces the values in the frame buffer at the fragment's (x, y) coordinates. Various logical operations may be implemented between source (s) and destination (d), including for example: clear, set, and, noop, xor, or, nor, nand, invert, copy, inverted and, equivalence, reverse or, reverse and, inverted copy, and inverted or. The logicop arguments and corresponding operations, as well as additional details of the OpenGL® logicop implementation, are set forth in the OpenGL® specification at pates 150-151); logically XORing a stencil buffer value and the source value (Column 11, lines 52-67: there is a final logical operation applied between the incoming fragment's color or index values and the color or index values stored in the frame buffer at the corresponding location. The result of the logical operation replaces the values in the frame buffer at the fragment's (x, y) coordinates. Various logical operations may be implemented between source (s) and destination (d), including for example: clear, set, and, noop, xor, or, nor, nand, invert, copy, inverted and, equivalence, reverse or, reverse and, inverted copy, and inverted or. The logicop arguments and corresponding operations, as well as additional details of the OpenGL® logicop implementation, are set forth in the OpenGL® specification at pates 150-151); and replacing a stencil buffer value with a logically inverted result of logically XORing a stencil buffer value and the source value; and logically NANDing a stencil buffer value and the source value (Column 11, lines 52-67: there is a final logical operation applied between the incoming fragment's color or index values and the color or index values stored in the frame buffer at the corresponding location. The result of the logical operation replaces the values in the frame buffer at the fragment's (x, y) coordinates. Various logical operations may be implemented between source (s) and destination (d), including for example: clear, set, and, noop, xor, or, nor, nand, invert, copy, inverted and, equivalence, reverse or, reverse and, inverted copy, and inverted or. The logicop arguments and corresponding operations, as well as additional details of the OpenGL® logicop implementation, are set forth in the OpenGL® specification at pates 150-151).
Regarding claim 7, Duluk discloses the method of claim 1, wherein the stencil buffer values are unsigned integers (Column 7, lines 45-55: Under OpenGL®, the color buffers consist of either unsigned integer color indices or R, G, B, and, optionally, a number "A" of unsigned integer values).
Regarding claim 8, Duluk discloses the method of claim 1, wherein the processing includes discarding the fragment (Column 9, line 65-Column 10, line 14: Under OpenGL®, stencil test conditionally discards a fragment based on the outcome of a comparison between a value stored in a stencil buffer at location (Xw, yw) and a reference value. Several stencil comparison functions are permitted such that whether the stencil test passes can depend upon whether the reference value is less than, less than or equal to, equal to, greater than or equal to, greater than, or not equal to the masked stored value in the stencil buffer. The Under OpenGL®, if the stencil test fails, the incoming fragment is discarded. The reference value and the comparison value can have multiple bits, typically 8 bits so that 256 different values may be represented. When an object is rendered into the frame buffer, a tag having the stencil bits is also written into the frame buffer. These stencil bits are part of the pipeline state. The type of stencil test to perform can be specified at the time the geometry is rendered).
Regarding claim 9, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the processor, which is disclosed by Duluk, Abstract: method for performing conservative hidden surface removal in a graphics processor); thus they are rejected on similar grounds.
Regarding claim 10, the limitations of this claim substantially correspond to the limitations of claim 2; thus they are rejected on similar grounds.
Regarding claim 11, the limitations of this claim substantially correspond to the limitations of claim 3; thus they are rejected on similar grounds.
Regarding claim 15, the limitations of this claim substantially correspond to the limitations of claim 7; thus they are rejected on similar grounds.
Regarding claim 16, the limitations of this claim substantially correspond to the limitations of claim 8; thus they are rejected on similar grounds. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Duluk, in view of Fowler et al. (US Pub. 2008/0225049), hereinafter Fowler.
Regarding claim 4, Duluk discloses the method of claim 3.
	Duluk does not explicitly disclose wherein incrementing and decrementing with saturation clamps the stencil buffer value between 0 and the maximum representable value. 
	However, Fowler teaches graphics processing utilizing a shader and stencil buffer (Abstract; Paragraph [0006]; Paragraph [0041]), further comprising wherein incrementing and decrementing with saturation clamps the stencil buffer value between 0 and the maximum representable value (Paragraph [0005]: Exemplary stencil tests include: "greater than?", "less than?", "greater than or equal to?", "less than or equal to?", "equal to?", "not equal to?", "always" and "never". One having ordinary skill in the art will recognize that the "always" and "never" tests do not specifically require a comparison of a current stencil reference value and a stored stencil value as the test will either always pass or never pass. Common stencil operations may include, for example: "keep", "increment", "decrement", "increment and clamp", "decrement and clamp", "replace", "zero" and "invert". Other stencil tests and operations may be employed. Accordingly, the state commands might either reference which stencil test and/or stencil operation to use or may physically pass the instructions necessary to carry out the stencil test and/or stencil operation. Alternatively, the GPU may be programmed or otherwise configured to run a given stencil test and/or stencil operation). Fowler teaches that this will allow for a stencil test of a specific type to be performed (Paragraph [0005]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duluk with the features wherein incrementing and decrementing with saturation clamps the stencil buffer value between 0 and the maximum representable value as taught by Fowler so as to allow for a stencil test of a specific type to be performed as presented by Fowler.
Regarding claim 12, the limitations of this claim substantially correspond to the limitations of claim 4; thus they are rejected on similar grounds.

Claims 5, 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Duluk, in view of Kilgard (US Pub. 2011/0285747).
Regarding claim 5, Duluk discloses the method of claim 3.
	Duluk does not explicitly disclose wherein incrementing without saturation is performed such that incrementing the stencil buffer value causes the result of the operation to be masked by a number of bits representable by the stencil buffer. 
	However, Kilgard teaches graphics processing utilizing a shader and stencil buffer (Abstract), further comprising wherein incrementing without saturation is performed such that incrementing the stencil buffer value causes the result of the operation to be masked by a number of bits representable by the stencil buffer (Paragraph [0092]: set of path cover stencil values in a stencil buffer may be generated that indicates the pixels, or more generally framebuffer sample locations, that are inside of a path to be filled by incrementing each path cover stencil buffer value corresponding to pixels, or more generally samples, that are within front-facing path geometry. Likewise, if the path geometry is back-facing, the rasterization process decrements each path cover stencil value corresponding to pixels within the back-facing path geometry. Path geometry for a path to be filled includes hull geometry and anchor geometry. In another embodiment, stencil values are decremented for front-facing (clockwise winding) primitives and incremented for back-facing (counter-clockwise winding) primitives. Importantly, the decrements, as well as any increments, perform modulo or wrapping arithmetic (rather than saturating arithmetic). This is crucial given the limited integer precision (typically 8 bits) of the stencil buffer. In this example, this means if the stencil buffer was initially cleared to a neutral value, often zero, the result of these decrements to an 8-bit stencil buffer would be the value 255 resulting from modulo-256 arithmetic. By write masking the updates to the stencil buffer, increments and decrements can be computed modulo different powers of two. When one or more bits of each 8-bit stencil value are used to store opacity state, modulo-128 arithmetic can be accomplished using a stencil write mask of 0×7F so that one or more bits (in the most significant bits) are not changed). Kilgard teaches that this is crucial given the limited integer precision of the stencil buffer (Paragraph [0092]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duluk with the features wherein incrementing without saturation is performed such that incrementing the stencil buffer value causes the result of the operation to be masked by a number of bits representable by the stencil buffer as taught by Kilgard so as to account for the limited integer precision of the stencil buffer as presented by Kilgard.
Regarding claim 6, Duluk discloses the method of claim 3.
	Duluk does not explicitly disclose wherein decrementing without saturation is performed such that decrementing the stencil buffer value causes the result of the operation to be masked by a number of bits representable by the stencil buffer. 
	However, Kilgard teaches graphics processing utilizing a shader and stencil buffer (Abstract), further comprising wherein decrementing without saturation is performed such that decrementing the stencil buffer value causes the result of the operation to be masked by a number of bits representable by the stencil buffer (Paragraph [0092]: set of path cover stencil values in a stencil buffer may be generated that indicates the pixels, or more generally framebuffer sample locations, that are inside of a path to be filled by incrementing each path cover stencil buffer value corresponding to pixels, or more generally samples, that are within front-facing path geometry. Likewise, if the path geometry is back-facing, the rasterization process decrements each path cover stencil value corresponding to pixels within the back-facing path geometry. Path geometry for a path to be filled includes hull geometry and anchor geometry. In another embodiment, stencil values are decremented for front-facing (clockwise winding) primitives and incremented for back-facing (counter-clockwise winding) primitives. Importantly, the decrements, as well as any increments, perform modulo or wrapping arithmetic (rather than saturating arithmetic). This is crucial given the limited integer precision (typically 8 bits) of the stencil buffer. In this example, this means if the stencil buffer was initially cleared to a neutral value, often zero, the result of these decrements to an 8-bit stencil buffer would be the value 255 resulting from modulo-256 arithmetic. By write masking the updates to the stencil buffer, increments and decrements can be computed modulo different powers of two. When one or more bits of each 8-bit stencil value are used to store opacity state, modulo-128 arithmetic can be accomplished using a stencil write mask of 0×7F so that one or more bits (in the most significant bits) are not changed). Kilgard teaches that this is crucial given the limited integer precision of the stencil buffer (Paragraph [0092]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duluk with the features wherein decrementing without saturation is performed such that decrementing the stencil buffer value causes the result of the operation to be masked by a number of bits representable by the stencil buffer as taught by Kilgard so as to account for the limited integer precision of the stencil buffer as presented by Kilgard.
Regarding claim 13, the limitations of this claim substantially correspond to the limitations of claim 5; thus they are rejected on similar grounds.
Regarding claim 14, the limitations of this claim substantially correspond to the limitations of claim 6; thus they are rejected on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613